DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant is reminded that a full response to the objections/rejections from the Examiner is required. The Objection to the Abstract is maintained as no arguments were presented and no amendments to the Abstract were made. Abstract should be amended to be within the range of 50 to 150 words in length.
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 01/20/2022, with respect to the rejections under U.S.C. 112b and Double Patenting have been fully considered and are persuasive.  The rejections under U.S.C. 112b and Double Patenting have been withdrawn. 
Applicant's arguments filed 01/20/2022 in regards to the rejections under 102 have been fully considered but they are not persuasive, as the Applicant’s arguments are not commensurate with the scope of the claims. The broadest reasonable interpretation of “volume body” as described in the independent claims does not require the specifics brought forth in the arguments. For example, the Applicant merely insists that the flap of Scott does not represent a volume body “which is defined by the interfaces as recited in the methods…” but as the Applicant does not discuss how or why Scott does not meet this claim language, the Examiner is maintaining the previous rejection. Further, Applicant argues that the flap of Scott is not a lenticular body that is removable. Examiner disagrees, as Paras. 0013 and 0015 discuss the removal of the created flap, and Para. 0016 states that the cut made is circular. As “lenticularly” broadly means “to shape relating to a lens”, Examiner is interpreting that the circular cut is a shape relating to the similarly circular eye lens. Therefore, the Examiner is maintaining the 102 rejections. 
The rejections have been modified to account for the new claim language.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
The abstract of the disclosure is objected to because the current abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. Patent Application 20150374549 awarded to Scott et al, hereinafter Scott. 
Regarding Claim 1, Scott teaches a method for controlling an eye surgical laser for the separation of a volume body with predefined interfaces from a human or animal cornea (Para. 0002), comprising: controlling the laser using a control device such that the laser emits pulsed laser pulses in a predefined pattern into the cornea (Para. 0016), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by photodisruption (Para. 0002), and wherein the interfaces of the volume body are determined such that a pathological and/or unnaturally altered area within the stroma of the cornea is enclosed (Para. 0016), wherein said laser is controlled such that at least one incision or at least one aperture is generated in the cornea at a predefined angle and with a predefined geometry (Para. 0016 defining the geometry as a circle), wherein said incision or said aperture intersects an interface of the volume body and is formed up to a surface of the cornea, such that the volume body is lenticularly formed to be removable (Para. 0015 states the flap is removed from the cornea, and Para. 0016 states that the cut made is circular. As “lenticularly” broadly means “to shape relating to a lens”, Examiner is interpreting that the circular cut is a shape relating to the similarly circular eye lens) from the cornea via said incision or said aperture, and wherein the surface of the cornea is a surface of the eye artificially generated by ablation or displacement of an uppermost corneal layer and/or by production of a corneal flap (Para. 0015, “A flap of tissue can be removed from the posterior surface of the cornea, and a bed can be provided to receive graft tissue”).

Regarding Claim 3, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Para. 0016, defining the geometry as a circular laser cut).

Regarding Claim 4, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (alignment guidance subsystem 48, Para. 0060).

Regarding Claim 5, Scott teaches the method of Claim 4, as set forth in the rejection to Claim 4 above, wherein the control datasets are generated at least by providing topographic and/or pachymetric and/or morphologic data of the untreated cornea and providing topographic and/or pachymetric and/or morphologic data of the pathologically altered area to be removed within the cornea (Claim 17, Scheimpflug image topography system).

Regarding Claim 6, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1, wherein said volume body to be separated is furthermore formed such that a correction of a visual disorder of the eye is additionally effected by the removal of the volume body (Para. 0015 discusses removal of the flap, Para. 0036 discusses this removal correcting various eye problems).

Regarding Claim 7, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said pathologically altered area within the cornea is a scar (Para. 0036 discusses this removal of corneal scarring).
	Regarding Claim 8, Scott teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns, (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz, (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  

Regarding Claim 9, Scott teaches a treatment device with at least one eye surgical laser for the separation of a corneal volume with predefined interfaces from a human or animal eye by photodisruption and at least one control device for the laser or lasers (Para. 0066), which is formed to execute the steps of the method according to Claim 1 (see rejection to Claim 1 above).

Regarding Claim 10, Scott teaches the treatment device according to Claim 9, as set forth in the rejection to Claim 9 above, wherein said laser is suitable to emit laser pulses in a wavelength range between 300 nm and 1400 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  

Regarding Claim 11, Scott teaches the treatment device according to Claim 9, as set forth in the rejection to Claim 9 above, wherein said control device comprises at least one storage device for at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea; and comprises at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing  of a laser beam of the laser (control electronics 54, Para. 0063).

Regarding Claim 12, Scott teaches a computer program including commands, which cause a treatment device with at least one eye surgical laser for the separation of a corneal volume with predefined interfaces from a human or animal eye by photodisruption and at least one control device for the laser or lasers (GUI 56, Para. 0055) to execute the method steps according to Claim 1 (see rejection to Claim 1 above).

Regarding Claim 13, Scott teaches a computer-readable medium, on which the computer program according to Claim 12 is stored (Para. 0150).

Regarding Claim 14, Scott teaches a method for separating a volume body with predefined interfaces from a human or animal cornea (Para. 0002), comprising: controlling the laser by means of a control device such that it emits pulsed laser pulses in a predefined pattern into the cornea (Para. 0016), wherein the interfaces of the volume body to be separated are defined by the predefined pattern wherein the interfaces are generated by means of photodisruption (Para. 0002), and wherein the interfaces of the volume body are determined such that a pathological and/or unnaturally altered area within the stroma of the cornea is enclosed (Para. 0016), wherein said laser is controlled such that at least one incision or at least one aperture is generated in the cornea at a predefined angle and with a predefined geometry (Para. 0016, defining the geometry as a circle), wherein said incision or said aperture intersects an interface of the volume body and is formed up to a surface of the cornea, such that the volume body is lenticularly formed to be removable (Para. 0015 states the flap is removed from the cornea, and Para. 0016 states that the cut made is circular. As “lenticularly” broadly means “to shape relating to a lens”, Examiner is interpreting that the circular cut is a shape relating to the similarly circular eye lens) from the cornea via said incision or said aperture, and wherein the surface of the cornea is a surface of the eye artificially generated by ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Para. 0015).
	Regarding Claim 16, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Para. 0016, defining the geometry as a circular laser cut).

Regarding Claim 17, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (alignment guidance subsystem 48, Para. 0060).

Regarding Claim 18, Scott teaches the method of Claim 17, as set forth in the rejection to Claim 17 above, wherein said control datasets are generated at least by providing topographic and/or pachymetric and/or morphologic data of the untreated cornea and providing topographic and/or pachymetric and/or morphologic data of the pathologically altered area to be removed within the cornea (Claim 17, Scheimpflug image topography system).

Regarding Claim 19, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said volume body to be separated is furthermore formed such that a correction of a visual disorder of the eye is additionally effected by removal of the volume body (Para. 0016 discusses removal of the flap, Para. 0036 discusses this removal correcting various eye problems).

Regarding Claim 20, Scott teaches the method of Claim 14, as set forth in the rejection to Claim 14 above, wherein said pathologically altered area within the cornea is a scar (Para. 0036 discusses this removal of corneal scarring).

Regarding Claim 21, Scott teaches the method of Claim 14, as set forth in the rejection to claim 14 above, wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792